BRITT, Judge.
Defendant assigns as error the failure of the trial court to grant his motion for nonsuit. We find no merit in the assignment. While the evidence was conflicting, particularly with respect to the testimony of Mrs. Byars and statements she made to the officers immediately following the occurrence, the conflicts were for the jury to resolve and did not warrant nonsuit. 2 Strong, N. C. Index 2d, Criminal Law § 104.
Defendant assigns as error the court’s instruction to the jury to the effect that his witness Jimmy Lamb, being an uncle of defendant, was an interested witness and that his testimony should be carefully scrutinized. In support of this assignment defendant relies primarily on State v. Turner, 253 N.C. 37, 116 *257S.E. 2d 194 (1960). Being of the opinion that the principle declared in Turner applies to this case, we sustain the assignment of error and hold that defendant is entitled to a new trial.
In Turner, defendant was tried on a warrant charging him with possession of illicit liquor for the purpose of sale. The State’s evidence tended to show: Police officers with a search warrant went to defendant’s home. Upon arrival they found no one there except defendant’s fifteen or sixteen-year-old son. After reading the search warrant to him, they searched the premises and found a large quantity of illicit whiskey. Defendant denied knowledge of the whiskey being on his premises and presented as a witness his brother-in-law who had been living in the home about two weeks. The brother-in-law testified that the whiskey was his and that defendant knew nothing about it.
The trial court instructed the jury that the brother-in-law was an interested witness and that his testimony should be carefully scrutinized. In an opinion by Justice (later Chief Justice) Bobbitt, the Supreme Court awarded a new trial holding that under the facts in the case the instruction was erroneous since the interest of the witness against self-incrimination was at least as strong as the bias which would incline him to testify in behalf of a brother-in-law.
The record in the case sub judice discloses: Jimmy Lamb was called to the witness stand and when it appeared that he was going to testify that he did the shooting, the court in the absence of the jury warned the witness that anything that he said could be used against him; and, if he admitted the shooting, he would subject himself to having a bench warrant served on him and placed under immediate arrest. In spite of the warning, Lamb testified that he shot into the house.
It appears to us that the interest of the witness against self-incrimination in the instant case was even stronger than was true in Tmner; therefore, the principle applied there must be applied here.
Since a new trial is ordered for the reasons above stated, we decline to discuss the other assignments of error brought forward and argued in defendant’s brief.
New trial.
Judges Hedrick and Martin concur.